Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-9, 12, and 13 in the reply filed on 8/2/21 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the flat body" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination “the flat body” will be considered synonymous with the “at least one flat body” of line 3.
Claim 4 recites the limitation "the flat body" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination “the flat body” will be considered synonymous with the “at least one flat body” of claim 1 line 3.
Claim 6 recites the limitation "the flat body" and “the flat bodies” in line 2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination “the 
Claim 8 recites the limitation “the flat bodies” in line 2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination “the flat bodies” will be considered synonymous with the “at least one flat body” of claim 1 line 3.
Claim 12 recites the limitation “the flat bodies” in line 2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination “the flat bodies” will be considered synonymous with the “at least one flat body” of claim 1 line 3.
Claim 13 recites the limitation “the flat bodies” in line 2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination “the flat bodies” will be considered synonymous with the “at least one flat body” of claim 1 line 3.
Claims 2, 3, 5, 7, and 9 are rejected for their dependency from a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Moreton et al. (US 5,403,653) in view of Weber et al. (US 2009/0017242).
Regarding claims 1-6 and 9, Moreton teaches an aluminum/fiber reinforced plastic laminate comprising two or more aluminum sheets (at least one flat body), where each sheet is separated by an interlayer of fiber-reinforced composite (Moreton col. 2-3, ln. 58-3) of carbon-fibers embedded in an epoxy matrix (Moreton col. 3, ln. 42-44; col. 4 ln. 52-56; col. 5, ln. 55-57). As the aluminum sheets and the carbon fiber reinforced epoxy are layered and laminated together, they have at least one common composite surface, and the flat body of the aluminum 
Moreton is silent with respect to the presence of anchor structures filled by the matrix material of the fiber composite.
Weber teaches a plastic-aluminum composite (Weber para 7, 50)  an aluminum metal part (“flat body) (fig 1A, item 104) which has binding features (fig 1A, items 112) (Weber para 45) chemically or mechanically etched into a surface (Weber para 75), where the binding features are undercuts and/or protrusions (anchoring structures) (Weber para 45-50, 52) which may be filled with a plastic molding (i.e. a flowable then hardenable plastic, plastic matrix material) (Weber para 7, 58; fig 1A-3B) that increase the adhered surface area, giving a stronger bond between the metal part and the plastic material (Weber para 44). Weber further teaches several different binding features, including multiple/repeated cubic structures (Weber figs 1A-3B). As the binding features are present on a common surface which mates with the plastic component, it may be considered to be “at least on all common composite surfaces.” It would be obvious to one of ordinary skill in the art to modify the aluminum sheets of Moreton to have binding features (anchoring structures) as taught by Weber because this would provide the aluminum sheets with greater bonding surface area to the plastic, yielding a stronger bond between the metal and plastic parts.
Additionally, whether the anchor structures are formed by chemical and/or electrochemical etching, which Applicant also calls “sculpting” is a product by process type limitation. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.
Regarding claim 7, Moreton in view of Weber teaches a fiber reinforced plastic composite and aluminum layered product as above for claim 1. As the structure of Moreton in view of Weber is the same as claimed, if it were subjected to the claimed application of force, the fiber composite material would be expected to fail in the same manner. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), See MPEP 2112.01.
Regarding claims 8, 12, and 13, Moreton in view of Weber teaches a fiber reinforced plastic composite and aluminum layered product as above for claim 1. Moreton further teaches that the thickness of the aluminum sheets may be 0.5 mm (Moreton col. 4, ln. 41-45), and may have an exemplary size of 380 mm × 152 mm which yields a volume of 28.88 cm3. Prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity, see MPEP 2131.03.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882.  The examiner can normally be reached on M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.B.F/Examiner, Art Unit 1781                                                                                                                                                                                                        9/11/21